DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 and 16-20 remain pending in the application.  Claims 11-15 have been canceled.  Applicant's amendments to the Claims have overcome the 35 U.S.C. 102 rejections of claims 16-18 and 20 previously set forth in the Non-Final Office Action dated 30 June 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Key (US 6,263,826) in view of Bryham (US 7,004,801).
Regarding claim 1, Key teaches a water display (fig. 1), comprising a body of water having a floor (fig. 1 - the bodies of water in which a boat is operated always have floors); and at least one movable water delivery device (fig. 1 - the pontoon boat) that includes a nozzle (18) to emit a stream of water 
Bryham teaches a movable water device (1) comprising support legs (4) which are positioned in a non-deployed position (fig. 2) or a deployed position (fig. 1), and wherein when the support legs are in the non-deployed position the movable water delivery device moves about a body of water (col. 10, ln. 58-60) and wherein the support legs engage the floor when positioned in the deployed position (col. 10, ln. 55-58).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water display of Key to further include support legs which are positioned in a non-deployed position or a deployed position, and wherein the propulsion assembly moves the movable water delivery device about the body of water of the water display when the support legs are in the non-deployed position and wherein the support legs engage the floor when positioned in the deployed position and when the nozzle emits the stream of water, as taught by Bryham.  Such a modification would allow the water display to move about from water to land and vice versa, which is advantageous when visiting a beach location that does not have a launching ramp (Bryham, col. 10, ln. 61-66).  Further, such a modification would result in a water display in which the support legs counteract the force created by the emitted stream of water (Key, fig. 1 - the stream of water is emitted vertically upward, which will result in an equal force directed downward toward the 
Regarding claim 2, Key in view of Bryham discloses the display described regarding claim 1 and further wherein the water display includes a reservoir that contains the body of water (fig. 1) and the at least one movable water delivery device moves about the water surface of the reservoir without being fixed to the reservoir (fig. 1). 
Regarding claim 3, Key in view of Bryham discloses the display described regarding claim 1 and Bryham further teaches wherein the support legs each are pivotally mounted to the movable water delivery device (col. 12, ln. 24-35; col. 13, ln. 16-23; figs. 3, 3A, 6, 7). 
Regarding claim 4, Key in view of Bryham discloses the display described regarding claim 3 and Bryham further teaches wherein the support legs are pivoted in a direction opposite from the force created by the emitted stream of water (col. 12, ln. 24-35; col. 13, ln. 16-23; figs. 3, 3A, 6, 7 - the legs are pivoted upwards and the force from the emitted stream of water is directed downwards).  
Regarding claim 5, Key in view of Bryham discloses the display described regarding claim 1 and further comprising a controller (fig. 1 - interpreted to be the pontoon controls, the steering wheel, the switch 27, etc.) that controls one or more functions of the at least one water delivery device (col. 3, ln. 36-38).
Regarding claim 6, Key in view of Bryham discloses the display described regarding claim 5 and further wherein the controller is remote (fig. 1 - the switch 27 is disposed a distance from the nozzle).
claim 7, Key in view of Bryham discloses the display described regarding claim 5 and further wherein the controller provides commands to move the at least one movable water delivery device (fig. 1 - the steering wheel controls the direction of movement of the device).
Regarding claim 8, Key in view of Bryham discloses the display described regarding claim 5 and further wherein the controller provides commands to the at least one movable water delivery device to emit a stream of water (col. 3, ln. 36-38 - switch 27 controls operation of the pump, which supplies water to the nozzle).
Regarding claim 9, Key in view of Bryham discloses the display described regarding claim 5 and Bryham further teaches wherein a controller (actuators, 26 and 43) provides commands to the at least one movable water delivery device to position the support legs in the deployed position (col. 13, ln. 19-20 and 27-30).
Regarding claim 10, Key in view of Bryham discloses the display described regarding claim 5 and further wherein the controller provides commands to the at least one movable water delivery device to move (fig. 1 - the steering wheel controls the direction of movement of the device), emit a stream of water (col. 3, ln. 36-38 - switch 27 controls operation of the pump, which supplies water to the nozzle) and position the support legs in the deployed position (Bryham, col. 13, ln. 19-20 and 27-30).
Regarding claim 16, Key discloses a mobile water delivery device (fig. 1), comprising a vehicle that floats and is movable around a body of water (col. 2, ln. 67; fig. 1); a propulsion assembly for moving the vehicle without being fixed to another object (fig. 1 - interpreted to be the outboard motor); a nozzle (18) for emitting a stream of water (fig. 1); and a water intake (32) that supplies water to the nozzle (col. 3, ln. 29-36).

Bryham teaches a mobile water delivery device, comprising a vehicle (1) that includes support legs (4) that are positioned in a non-deployed position (fig. 2) or a deployed position (fig. 1), and that that floats and is movable around a body of water when the support legs are in the non-deployed position (col. 10, ln. 58-60; fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water display of Key to further include support legs which are positioned in a non-deployed position or a deployed position, as taught by Bryham.  Such a modification would allow the vehicle to move about from water to land and vice versa, which is advantageous when visiting a beach location that does not have a launching ramp (Bryham, col. 10, ln. 61-66).  It is further noted that such a modification will result in the support legs counteracting the force created by an emitted stream of water when the supports legs are positioned in the deployed position (Key, fig. 1 - the stream of water is emitted vertically upward, which will result in an equal force directed downward toward the boat; since the boat is supported by the support legs, this force will be counteracted by the support legs in order to prevent the boat from moving downwards).
Regarding claim 17, Key in view of Bryham discloses the mobile water delivery device described regarding claim 16, and further wherein the vehicle comprises a pontoon boat (col. 2, ln. 67).  
claim 18, Key in view of Bryham discloses the mobile water delivery device described regarding claim 16, and further wherein the propulsion assembly includes a rudder and a propeller (fig. 1 - both parts of the outboard motor shown).
Regarding claim 19, Key in view of Bryham discloses the mobile water delivery device described regarding claim 16, and further wherein the propulsion assembly (fig. 1 - via the steering wheel), the nozzle (via the switch 27), and the support legs (via actuators, 26 and 43, see col. 13, ln. 19-20 and 27-30 of Bryham) are controllable by a controller.  
Regarding claim 20, Key in view of Bryham discloses the mobile water delivery device described regarding claim 16, and further comprising a controller (fig. 1 - interpreted to be the pontoon controls, the steering wheel, the switch 27, etc.) that controls the movement and water stream of the movable water delivery device according to a choreography (the steering wheel controls the direction the boat moves and switch 27 controls operation of the pump supplying water to the nozzle 18, see col. 3, ln. 36-38).  
Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 16-18 and 20 have been considered but are moot because the new ground of rejection does not rely on Key for teaching or disclosing the support legs.   
Regarding claim 20, Applicant argues that using the steering wheel of the boat to drive the boat cannot be considered to be controlling the movable water delivery device “according to a choreography”.  
In response, it is noted that the claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  And, under a broadest reasonable interpretation, words of the claim must be given 
Regarding the obviousness rejections of the claims over Key in view of Bryham, Applicant argues that neither of these references is relevant prior art because neither can be considered to be directed to a “water display”.  
In response, it is again noted what was just explained regarding broadest reasonable interpretation of the claims.  In this instance, the term “display” is interpreted to be “an eye-catching arrangement by which something is exhibited” and “a setting or presentation of something in open view”, as defined by the Merriam-Webster dictionary.  Both references are directed to such a thing.  Key is directed to a pontoon boat that operates on an open body of water in full view of the surrounding environment and shoreline, and that produces a fountain of water, which is known to be eye-catching.  Bryham is directed to a boat that is capable of driving out of the water onto a beach or shore, which is unusual and would also be eye-catching.  Therefore, both Key and Bryham are considered to be analogous prior art to the claimed invention.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Key and Bryham, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for the proposed combination would be for visiting a beach location that does not have a launching ramp, as explained in the rejections above.
Lastly, Applicant argues that Bryham does not teach legs that when deployed will counteract the force created by the stream of water since the wheels will simply rotate in response to the force.  In response, it is noted that the legs will counteract a force acting in the downward direction and prevent the boat from moving in that direction, as explained above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752